Title: From Alexander Hamilton to Caleb Swan, 4 December 1799
From: Hamilton, Alexander
To: Swan, Caleb


          
            Sir,
            NY. Decr. 4. 99
          
          Since Lieut. Smith declined acting as Pay Master to the troops at Staunton I have recommended another person for the place. I know not whether an appointment has yet been made—Captain Brock nominates mentions, Lieutenant Merewether Lewis as well ca fitted for the Post—If an appointment has not yet been made I should suppose Lt. Lewis to be a very fit suitable character—
          Caleb Swan
        